Citation Nr: 0921398	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-31 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1967 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Te suffers from service-connected status PTSD, currently 
evaluated as 50 percent disabling.  He was afforded a VA 
examination in October 2007.  In his April 24, 2009 informal 
hearing presentation, the Veteran's representative states 
that the Veteran is no longer employed and that he attributes 
this to increased stress and anxiety.  Furthermore, the 
Veteran has been recently hospitalized with angina-like 
symptoms, which the Veteran's representative posits as 
possibly related to stress.  Given the representative's 
recent statements regarding the Veteran's disability, the 
Board finds that additional VA examination of the Veteran is 
warranted.  See generally, Snuffer v. Gober, 10 Vet. App. 400 
(1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's treatment records from his 
hospitalization for angina-like symptoms 
to be associated with the claims file.  
All treatment records relating to this 
hospitalization should be obtained and 
associated with the claims file.  

2.  The RO should arrange for VA 
examination of the Veteran by a physician 
with appropriate expertise to determine 
the nature, extent and severity of the 
Veteran's service-connected status 
posttraumatic stress disorder. All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should also provide an 
opinion as to the impact of the Veteran's 
posttraumatic stress disorder on his 
employability. The rationale for all 
opinions expressed should be explained. 
The claims file must be made available to 
and reviewed by the examiner.

3.  The RO should then prepare a new 
rating decision and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, which should include consideration 
of the Veteran's records from his 
hospitalization for angina-like symptoms, 
most recent VA examination, and all 
evidence added to the record since the 
March 2008 supplemental statement of the 
case.  The RO should provide the appellant 
and his representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) has expired, 
if applicable, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

